IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 47321

STATE OF IDAHO,                                  )
                                                 )       Filed: September 24, 2020
       Plaintiff-Respondent,                     )
                                                 )       Melanie Gagnepain, Clerk
v.                                               )
                                                 )       SUBSTITUTE OPINION
NICHOLAS LEE STUDER,                             )       THE COURT’S PRIOR OPINION
                                                 )       DATED SEPTEMBER 23, 2020,
       Defendant-Appellant.                      )       IS HEREBY WITHDRAWN
                                                 )
                                                 )       THIS IS AN UNPUBLISHED
                                                 )       OPINION AND SHALL NOT
                                                 )       BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Duff McKee, District Court Judge. Hon. Jayme B.
       Sullivan, Magistrate Judge.

       Order of the district court, on intermediate appeal from the magistrate court,
       affirming the denial of motion to withdraw guilty plea, affirmed.

       Aaron Bazzoli, Canyon County Public Defender; Michael C. Florian, Deputy
       Canyon County Public Defender, Caldwell, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; John C. McKinney, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

HUSKEY, Chief Judge
       Nicholas Lee Studer appeals from the district court’s decision, on intermediate appeal,
affirming the magistrate court’s denial of his motion to withdraw his guilty plea. Studer alleges
the district court’s analysis did not include consideration of all required factors, and therefore the
district court erred. Because Studer’s assertion is not supported by the record, the district court’s
decision is affirmed.




                                                     1
                                                I.
                        FACTUAL AND PROCEDURAL SUMMARY
        Officers responded to a dispatch call, alerting them to a situation between two motorists
on the side of Highway 72, between Highway 30 and Highway 52. Dispatch informed the
officers that one of the motorists, Studer, was agitated and had threatened to shoot the other
motorist who had stopped to render aid. The officers arrived at the scene and ordered Studer to
the ground. Studer refused, entered his truck, and proceeded to drive west on Highway 72. A
pursuit ensued. Throughout the pursuit, the officers followed Studer onto Highway 30, Interstate
84, and eventually 10th Street in Caldwell, where Studer came to a stop. Studer was arrested and
transported to the Canyon County jail. The Canyon County prosecutor charged Studer with
assault for his threat to the other motorist, obstructing and/or delaying an officer, and eluding a
peace officer, all misdemeanors.
        In magistrate court, pursuant to a plea agreement, Studer pled guilty to assault and the
Canyon County prosecutor dismissed the other charges. After administering a plea colloquy, the
magistrate court determined Studer was entering the plea freely and voluntarily, and he
understood the consequences of pleading guilty.1 The magistrate court accepted Studer’s guilty
plea and set the matter for sentencing.
        Subsequently, the Payette County prosecutor charged Studer with obstructing or delaying
an officer and eluding an officer, the two charges the Canyon County prosecutor previously
dismissed in Studer’s Canyon County case, stemming from the same incident.2 Upon learning of
the charges in Payette County, Studer filed a motion to withdraw his guilty plea.
        A different magistrate judge presided over the hearing on Studer’s motion to withdraw
his guilty plea. At the hearing, Studer argued that he did not enter his guilty plea knowingly
because, at the time of the plea entry, he believed that he “was getting rid of two charges that
now are being filed against him in a different county.” Studer emphasized there was confusion
over where the incidents took place and this confusion provided just reason for him to withdraw
his plea.


1
        A transcript of the change of plea hearing is not included in the record. Portions of a
transcript missing on appeal are presumed to support the actions of the district court. State v.
Repici, 122 Idaho 538, 541, 835 P.2d 1349, 1352 (Ct. App. 1992).
2
        The Payette County prosecutor later dismissed both charges.
                                                2
       The magistrate court found the location of where all the incidents occurred was “a little
bit confusing” but, nevertheless, found that Studer’s plea was made knowingly:
       As far as the entry of the plea in this case being made knowingly and voluntarily,
       I agree with the State’s position that [the first magistrate] does conduct a very
       thorough entry of plea advisement of rights and makes sure that Defendants
       understand those rights and that when they are entering a plea that they do so
       knowingly and voluntarily. So, I don’t find that that would be a basis to
       withdraw.
Accordingly, the magistrate court denied Studer’s motion and sentenced Studer to ninety days,
with credit for time served. Studer appealed.
       On appeal to the district court, Studer argued that his guilty plea was not made knowingly
because he was unaware that the Payette County prosecutor was going to file similar charges and
that the assault may have been committed in Payette County. Studer stated that he did not wish
to withdraw his guilty plea to fight the assault charge, but instead to be sentenced in the correct
jurisdiction. The district court affirmed the magistrate court’s decision. Studer timely appeals.
                                                  II.
                                    STANDARD OF REVIEW
       For an appeal from the district court, sitting in its appellate capacity over a case from the
magistrate division, we review the magistrate court record to determine whether there is
substantial and competent evidence to support the magistrate court’s findings of fact and whether
the magistrate court’s conclusions of law follow from those findings. State v. Korn, 148 Idaho
413, 415, 224 P.3d 480, 482 (2009). However, as a matter of appellate procedure, our
disposition of the appeal will affirm or reverse the decision of the district court. State v.
Trusdall, 155 Idaho 965, 968, 318 P.3d 955, 958 (Ct. App. 2014). Thus, we review the
magistrate court’s findings and conclusions, whether the district court affirmed or reversed the
magistrate court and the basis therefor, and either affirm or reverse the district court.
       This Court reviews cases where a defendant has attempted to withdraw a guilty plea for
abuse of discretion. State v. Dopp, 124 Idaho 481, 483, 861 P.2d 51, 53 (1993). When a trial
court’s discretionary decision is reviewed on appeal, the appellate court conducts a multi-tiered
inquiry to determine whether the lower court: (1) correctly perceived the issue as one of
discretion; (2) acted within the boundaries of such discretion; (3) acted consistently with any
legal standards applicable to the specific choices before it; and (4) reached its decision by an
exercise of reason. State v. Herrera, 164 Idaho 261, 270, 429 P.3d 149, 158 (2018).

                                                  3
                                                 III.
                                            ANALYSIS
       On appeal, Studer argues the district court used an incomplete analysis in determining
that the magistrate court did not abuse its discretion by denying Studer’s motion to withdraw his
guilty plea. Studer alleges the district court improperly restricted its inquiry to an abuse of
discretion analysis, when the court should have additionally considered the factors articulated in
State v. Sunseri, 165 Idaho 9, 437 P.3d 9 (2018). When the Sunseri factors are considered,
Studer contends the magistrate court abused its discretion by denying his motion to withdraw his
guilty plea. Studer states that he is “not attempting to fight the charge of Assault, but merely
wanting to be charged in the correct jurisdiction.” In response, the State argues Studer failed to
provide a just reason to withdraw his guilty plea.
       Presentence motions to withdraw a guilty plea are subject to a less rigorous measure of
proof than those filed after sentencing. Sunseri, 165 Idaho at 13, 437 P.3d at 13. When an
individual moves to withdraw his guilty plea prior to sentencing, the first step in the analysis is to
determine if the defendant entered the plea knowingly, intelligently, and voluntarily. Id. at 14,
437 P.3d at 14. If so, the trial court “must then determine whether there are any other just
reasons for withdrawal of the plea.” Id. The determination of whether a defendant provided a
just reason for withdrawal of the plea is a factual decision committed to the discretion of the trial
court. Id. In making this determination, the trial court should consider: (1) whether the
defendant has credibly asserted his legal innocence; (2) the length of delay between the entry of
the guilty plea and the filing of the motion; (3) whether the defendant had the assistance of
competent counsel at the time of the guilty plea; and (4) whether withdrawal of the plea will
inconvenience the court and waste judicial resources. Id. If the trial court determines that the
defendant has shown a just reason for withdrawing his plea, the court must then consider
prejudice to the State that would result if the plea were withdrawn. Id.
       Here, Studer’s only claim of error with the district court’s decision is an assertion that the
district court did not address the four Sunseri factors in its decision affirming the magistrate
court. However, the district court did address the Sunseri factors; it cited to the factors, listed
Studer’s assertions pertaining to each factor, and analyzed why those assertions did not
demonstrate that the magistrate court abused its discretion. The district court found that Studer
had not credibly asserted his innocence under the first Sunseri factor because he conceded that he


                                                  4
was guilty of the assault charge but wished to be sentenced in a different county. Additionally,
the district court found Studer’s assertions under the other Sunseri factors were predicated on an
unsubstantiated contention that Studer committed the assault in Payette County. The district
court found the record did not indicate that the assault occurred in Payette County, and Studer
did not provide any evidence that Canyon County was the incorrect venue for the charge.
Therefore, the district court found that the magistrate court had not abused its discretion by
denying Studer’s motion to withdraw his guilty plea. Because Studer’s only claim of error is an
unsupported assertion that the district court did not address the Sunseri factors, Studer has not
established error in the district court’s decision, which affirmed the magistrate court’s denial of
Studer’s motion to withdraw his guilty plea.
                                                IV.
                                         CONCLUSION
       Studer’s allegation that the district court did not address the Sunseri factors is not
supported by the record. Because this is Studer’s only claim of error, Studer has not established
error in the district court’s decision. Accordingly, the district court’s decision, affirming the
magistrate court’s denial of Studer’s motion to withdraw his guilty plea, is affirmed.
       Judge LORELLO and Judge BRAILSFORD CONCUR.




                                                 5